                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 4:12-cr-00862-YGR-2
                                                        Plaintiff,                          ORDER GRANTING IN PART AND DENYING
                                   8
                                                                                            IN PART REQUEST TO CONTINUE
                                                 v.                                         SURRENDER DATE
                                   9
                                         BRIAN FEDERICO,                                    Re: Dkt. No. 541
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Brian Federico has filed a request to continue the surrender date from June 8,

                                  14   2021 to August 7, 2021. (Dkt. No. 541.) Federico bases his request on that (1) he will be fully

                                  15   vaccinated from the ongoing coronavirus pandemic (COVID-19) under the current medical

                                  16   guidelines (including the post-two week period after the second dose) on June 10, 2021, and (2)

                                  17   the United States Court of Appeals for the Ninth Circuit will hear the appeal of this matter on July

                                  18   27, 2021. With regard to the second point, Federico states that this would permit the Ninth Circuit

                                  19   an opportunity to consider a renewed motion for release on bail pending appeal. The motion states

                                  20   that the United States opposes the request for a continuance of a surrender date.

                                  21          On this second ground, Federico does not persuade. The Court already considered and

                                  22   rejected Federico’s motion for release on bail pending appeal. (See Dkt. Nos. 515 (initial

                                  23   continuance), 531 (Order denying motion for release on bail pending appeal).) In that Order and

                                  24   in subsequent Orders granting the parties stipulations, the Court has made explicit that the

                                  25   continuance of the surrender date was due only to COVID-19. (See also Dkt. Nos. 537, 540

                                  26   (Orders granting stipulations).) Federico has not demonstrated that the motion should be granted

                                  27   on this ground where the Court has already rejected Federico’s arguments. (See Dkt. No. 531.)

                                  28   Thus, the motion is DENIED IN PART on this ground.
                                   1          With respect to the first ground, the Court agrees that a short continuance is necessary to

                                   2   ensure Federico is properly inoculated and therefore safe against any potential or future COVID-

                                   3   19 outbreaks. The Court will thus GRANT IN PART the request to continue the surrender date to

                                   4   June 11, 2021.

                                   5          This Order terminates Docket Number 541.

                                   6          IT IS SO ORDERED.

                                   7   Dated: June 2, 2021

                                   8
                                                                                                       YVONNE GONZALEZ ROGERS
                                   9                                                                  UNITED STATES DISTRICT JUDGE
                                  10

                                  11
                                        cc: USM; Probation
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
